DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the AFCP 2.0 submission dated March 16, 2022.  Currently, claims 16, 19, 20, 22-25, 29, 31, and 32 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 recites the limitation "the impact" in lines 2 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paganelli (WO 2010/072704).

Referring to claim 16:  Paganelli teaches a decorative component made of ceramic material (item 1), the decorative component having a top side, a bottom side opposite the top side, and a reinforcing component (item 2) comprising a metal plate with a thickness of between 0.2 mm and 0.5 mm (page 7, line 5), the reinforcement component arranged underneath the bottom surface of the decorative component and configured to produce a compressive tensioned state in the decorative component (page 4, lines 16-17).  Paganelli does not teach the decorative component has a thickness greater than 15 mm.  However, Paganelli teaches 12mm (Example no 2).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Paganelli and scale up the thickness of the decorative component in order to increase the breaking strength.

Referring to claim 19:  Paganelli teaches all the limitations of claim 16 as noted above.  Additionally, Paganelli teaches the reinforcing component comprises at least one protective coating for the metal plate (steel is galvanized which is a coating).

Referring to claim 31:  Paganelli teaches all the limitations of claim 19 as noted above.  Paganelli does not specifically teach the covering element is able to withstand the impact of a steel ball weighing 1.05 kg falling from a height of 2.7 mm, generating an impact energy of about 27.8 J.  However, it would have been obvious to one of ordinary .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paganelli in view of Lloveras Calvo (EP 2500123).

Referring to claim 20:  Paganelli teaches all the limitations of claim 19 as noted above.  They do not specifically teach wherein the protective lining comprises an enamel, a paint or a sealing membrane.  However, Lloveras Calvo teaches wherein the protective lining comprises an enamel, a paint or a sealing membrane (paragraph 0030).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Paganelli with the coating taught by Lloveras Calvo in order to provide an easy way to protect the metal reinforcement that does not require a technical process to coat such as galvanizing.

Allowable Subject Matter
Claims 22-25 are allowed.
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has argued that Paganelli could not be modified to teach a stronger tile by increasing the thickness.  However, the Examiner contends that by way of examples 2 and 3 the reference teaches that by scaling up the thickness of the decorative layer, the resistance to breakage increases as the height from which the ball drops is increased with the thicker tile present in example 2.

Applicant also argues that the compressive tension is higher at the lower surface of the tile than at the exposed surface.  The Examiner contends that this is an incorrect conclusion.  Applicant has argued that the phrase "in such a way as to be subjected to a state of compression, starting from a lower surface opposite to the in-view surface, which state of compression is induced by the slim support slab or support plate 2 which is solidly glued thereto." Means the tension is diminished towards the top surface of the tile.  However, one of ordinary skill would not come to this conclusion this from the cited passage.

page 8, filed March 16, 2022, with respect to Claim 22 have been fully considered and are persuasive.  The art rejection of claim 22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635